Citation Nr: 0708476	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  01-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
myofasciitis of the left arm, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
cervical strain with neuropathy, currently evaluated as 20 
percent disabling.

3.  Entitlement to a compensable rating for residuals of 
benign esophageal polyp.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, Wife, and Daughter


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1980.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and was remanded in October 2005.  


FINDINGS OF FACT

1.  The veteran's myofasciitis, left (non-dominant) arm, and 
cervical strain, are manifested by subjective complaints 
primarily of chronic pain.  

2.  Myofasciitis of the left arm and cervical strain are not 
shown to cause serious functional impairment based on 
cardinal signs and symptoms of muscle disability.  

3.  Range of motion of the left arm is somewhat diminished, 
but not nearly limited such that the left arm cannot be 
lifted more than 25 degrees from the side.  

4.  Range of motion of the cervical spine was full, with the 
exception of decreased range noted on examination in November 
2000, which included forward flexion to 30 degrees.   

5.  There is no ankylosis of the scapulohumeral articulation, 
or other impairment of humerus, or impairment of the clavicle 
or scapula, or ankylosis of the cervical spine, associated 
with the service-connected disabilities.  

6.  Clinical evidence does not reflect nerve damage, or 
arthritic or degenerative changes, associated with the 
service-connected cervical spine and left arm disabilities.  

7.  Clinical evidence does not show additional associated, 
separate neurological impairment, including bowel or bladder 
deficit, due to the cervical spine disability.

8.  There is no clinical evidence of findings due to the 
cervical spine disability analogous to listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion due to osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

9.  The cervical spine disability does not produce severe 
intervertebral disc syndrome, with recurring attacks, and 
with intermittent relief; or incapacitating episodes.    

10.  The veteran has a history of benign esophageal polyp, 
but none presently; malignancy is not demonstrated, nor is 
functional impairment associated with history of such polyp.

11.  The veteran's service-connected disabilities are: 
residual myofasciitis of the left arm (20 percent rating in 
effect since July 22, 1999), residual cervical strain with 
neuropathy (20 percent rating in effect since July 22, 1999), 
and residuals of benign esophageal polyp (noncompensable 
effective April 8, 1986), with a combined disability rating 
of 40 percent effective July 22, 1999.  

12.  The veteran's service-connected disabilities do not 
preclude the veteran from securing and following a 
substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of myofasciitis of the left (minor) arm are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2006), 4.73, Diagnostic Code 5304 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for increased disability rating for 
residuals of cervical strain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.55, 4.56, 4.59 
(2006), 4.71a, Diagnostic Codes 5287, 5290, 5293, 5295 
(2001), 5293 (2002), 5235-5243 (2006), 4.73, Diagnostic Code 
5320 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for increased disability rating for 
residuals of residuals of benign esophageal polyp are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7203, 7204, 7205, 7343, 7344 (2000, 2006).

4.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Service connection was in effect for the left arm and 
cervical spine disabilities and benign esophageal polyp for 
years before the veteran filed an increased rating claim in 
mid-1999.  This appeal arises from a January 2001 rating 
decision, which: (1) separated myofasciitis of the left arm 
and neck from recurrent cervical strain (the disability 
previously was evaluated together as one disability) and 
assigned a 20 percent rating for each disability, effective 
July 22, 1999, the date the RO determined was the filing date 
for the increased rating claim; (2) denied a compensable 
rating for residuals of removal of benign esophageal polyp; 
and (3) denied TDIU.  Therefore, the appeal is akin to that 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), and the 
primary concern is the current extent of the disabilities.  
Nonetheless, in light of the fairly lengthy appeal period in 
this case, and because rating criteria for the spine and 
gastrointestinal disabilities were revised during the appeal 
(revisions discussed in detail below), the Board finds it 
appropriate to consider whether "staged" ratings are 
appropriate for the three disabilities that are the subject 
of this appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, the Board considers whether higher 
evaluations are warranted based on evidence dated in or 
around mid-1999, forward.

For the reasons discussed below, the Board concludes that the 
preponderance of the evidence is against higher ratings, and 
the benefit-of-reasonable doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

Left Arm Myofasciitis

The disability is evaluated under hyphenated Diagnostic Code 
"5304-5201."  Diagnostic Code 5304, in 38 C.F.R. § 4.73 
(2006) (muscle injury criteria), evaluates residuals of 
injury to Muscle Group IV, the functions of which are 
stabilization of the shoulder against injury in strong 
movements, holding head of humerus in socket; abduction; and 
outward rotation and inward rotation of an arm.  The muscles 
of this group are supraspinatus, infraspinatus and teres 
minor, subscapularis, and coracobrachialis.  For the minor 
(non-dominant) arm (the veteran reportedly is right arm 
dominant), the highest permissible rating is 20 percent for 
"severe" impairment.  Diagnostic Code 5201, in 38 C.F.R. 
§ 4.71a (2006), evaluates limitation of motion of the arm.  
For the highest rating of 30 percent allowed under this Code, 
there must be evidence of limitation of motion of the left 
arm to 25 degrees from the side.  See Plate I illustrations 
concerning upper extremity range of motion, in 38 C.F.R. 
§ 4.71.  

The veteran's left arm disability, and as well, the cervical 
disability, are not the result of a gunshot wound in service, 
or other injury that penetrated the skin and damaged muscle 
tissue.  Rather, service connection was granted based on an 
in-service automobile accident involving physical impact 
against the upper left arm/neck area.  Thus, given that 
rating criteria applied to the left arm and cervical spine 
disabilities include muscle disability criteria, the Board 
considers cardinal signs and symptoms of muscle disability, 
i.e., loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement (see 38 C.F.R. § 4.56(c)), but, to the extent 
38 C.F.R. § 4.56 concerns muscle injury associated with 
physical damage to muscle tissue, such as that which would be 
associated with gunshot wound injury, those provisions do not 
apply here.  Also, a muscle injury rating is not to be 
combined with peripheral nerve paralysis on the same body 
part, unless the injuries affect entirely different 
functions.  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and then combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55.         

The clinical evidence does not document residuals of in-
service automobile injury affecting the left arm to an extent 
that a rating higher than 20 percent is warranted, as 
explained below.  First, with respect to motion of the left 
upper extremity, a July 2001 VA medical examination report 
notes full range of motion in the left arm, passively.  Even 
as long ago as in 2000 (see September 2000 Fayetteville 
Community Hospital records signed by Dr. Robertson), a 
clinician said that the veteran is able to move upper 
extremities without difficulty.  Although the November 2000 
examination report does reflect range-of-motion somewhat 
decreased in the left arm (elbow movement) as compared to the 
right, there is no clinical evidence that arm motion is so 
limited that the left upper extremity cannot be lifted more 
than 25 degrees from the side, to warrant a higher rating 
under Diagnostic Code 5201.  On VA-ordered medical 
examination in July 2001, the examiner noted, as to the 
extremities, that there is no evidence of "muscle wasting."  
A June 2001 examination report also notes lack of atrophy in 
the left arm.  Such evidence, in the Board's opinion, is 
indicative of ability to physically use the arm as evidence 
of muscle wasting could suggest atrophy due to disuse (or 
limited ability to use) as compared to the other extremity 
(here, right arm), and as well, may indicate associated 
diminished power, strength, weakness, and other signs of 
extent of muscle injury.  See also 38 C.F.R. § 4.45 (2006).      

Without clinical evidence of ankylosis of the scapulohumeral 
articulation, or other impairment of humerus, or impairment 
of the clavicle or scapula associated with the service-
connected disability, the Board concludes that Diagnostic 
Codes 5200, 5202, and 5203 (2006) cannot be the bases for a 
more favorable rating.          

The Board also has considered the veteran's complaints of 
chronic pain, although pain apparently is particularly 
problematic as it affects the shoulder and neck area 
(addresses separately below), at least based on what was 
reported by the veteran (and frequency of his complaints), as 
documented in the VA clinical records dated during the time 
period pertinent to this appeal.  The veteran has been 
prescribed various pain management medications and was 
advised to use a heating pad.  "[S]ignificant pain-limited 
motion" was noted on July 2001 examination; "pain-limited 
weakness" was noted on another July 2001 examination 
(neurological), but the examiner stated there was no 
weakness, and clinical evidence on muscle strength and 
functioning, including motion of the left arm, did not reveal 
findings suggesting impairment more significant, as alleged.  
(The examiner noted full strength in the deltoid, biceps, 
triceps, wrist extensors, wrist flexors, and finger grip.)  
Also on this point, the examiner said that, while the veteran 
reported that he could not lift his arm in checking deltoid 
function, when the examiner lifted the arm up, the veteran 
was able to keep the arm in the lifted position, and when 
distracted, was able to move the arm "more so than he makes 
out to be able to do on examination."  Consistent on the 
issue of inconsistency between the purported severity of pain 
and limited functioning and objective clinical findings on 
functioning is another clinician's observations on VA-ordered 
examination in June 2001.  Specifically, that examiner said: 
"In summary[,] there is little or no evidence of any 
objective findings to substantiate [the veteran's] subjective 
complaints."  

Also, an examiner said, in July 2001, that there is no 
evidence of nerve-related injury, and that "most" of the 
complaints of pain appear to be associated with myofacial 
pain and muscle spasm, and on that basis, concluded that 
further neurological testing is not warranted.  Sensory 
examination did not yield abnormal findings.  See also 
November 2000 examination report reflecting normal sensory 
and reflex functioning in upper and lower extremities, 
although motor examination reportedly did result in decreased 
power in the left shoulder, left arm, and left hand.  The 
statement as to motor examination apparently is based in 
large part on grip strength testing and examination of 
ability to, e.g., make a tight fist, grasp a pen, with the 
veteran performing these actions more deftly with the right 
hand than with the left.  (To the extent the examiner stated 
that the veteran was able to tie his shoelaces more deftly 
with the right hand versus the left, he does not explain what 
that statement means in terms of relative strength or power 
in the left and right hands because, presumably, regardless 
of injury, certain actions, like shoelace-tying, necessarily 
must be accomplished using both hands.)  However, considering 
in particular, that the veteran is right-hand dominant, which 
would suggest, notwithstanding injury, he would be expected 
to demonstrate greater agility in terms of fine motor 
functioning (like writing), with his dominant extremity, and 
as well, overwhelmingly negative clinical evidence discussed 
elsewhere, including inconsistency between the extent of 
subjective complaints and clinical findings, and that the 
site of the impact/injury is near the neck/shoulder and upper 
arm area, the Board is not inclined to place significant 
weight on the doctor's statement in the November 2000 
examination report concerning motor examination findings.  
And, in June 2001, an examiner said that X-rays of the elbow 
and forearm were normal.  X-ray reports for the left shoulder 
and cervical spine, dated in November 2000, note an 
impression of "normal study."  (The service-connected 
disability does not specifically include arthritis or 
degenerative changes.)                

Based on the above, and without objective evidence supporting 
a higher evaluation based on limitation of motion, or on 
neurological deficit, or other clinical evidence of 
functional loss due to, e.g., pain on movement, weakness, 
lack of coordination, or excess fatigability, more severe 
than as demonstrated by the clinical findings discussed 
elsewhere, the Board does not find basis for a more favorable 
evaluation under other governing law and regulations.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 
(1997) (functional loss due to pain must be supported by 
pathology and visible behavior).



Cervical Spine Strain

The veteran's cervical spine strain is evaluated under 
hyphenated Diagnostic Code "5320-5295."  Diagnostic Code 
5320, 38 C.F.R. § 4.73, evaluates injury to Muscle Group XX.  
The functions of this muscle group are postural support of 
the body and  extension and lateral movements of the spine, 
and the muscles are sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  A maximum 
40 percent rating requires evidence of severe injury.  
  
Old Diagnostic Code 5295, in 38 C.F.R. § 4.71a (2001), 
evaluates lumbosacral strain (The 2001 spine rating criteria 
did not include a Code specific to cervical strain, and the 
RO apparently considered criteria for evaluating spine strain 
in Diagnostic Code 5295 to the extent they might be analogous 
to the veteran's cervical strain.  See 38 C.F.R. § 4.20 
(analogous ratings).)  The highest rating of 40 percent is 
assigned with evidence of listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion due to osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The clinical evidence 
does not document these findings that are associated with the 
service-connected disability.  See X-ray and MRI results, and 
range-of-motion findings, as discussed below.      

Other than Diagnostic Code 5295, other spine rating Codes in 
38 C.F.R. § 4.71a (2001) that could be applicable here 
include Diagnostic Code 5287 (cervical spine ankylosis), 5290 
(limitation of motion, cervical spine), and 5293 
(intervertebral disc syndrome).  Clinical records do not show 
that the veteran's cervical spine is ankylosed (see November 
2000 examination report).  Therefore, Diagnostic Code 5287 
(2001) cannot be the basis for a higher rating.

As for Diagnostic Code 5290 (2001), a maximum 30 percent 
rating is assigned with evidence of "severe" limitation of 
motion of the cervical spine.  The criteria in effect in 2001 
did not define specifically what is meant by "severe," 
whereas revised criteria, below, did, in terms of range of 
motion as measured in degrees.  As the new criteria provide 
more specific, objective means by which to evaluate extent of 
limited motion, pertinent clinical findings specific to range 
of motion are discussed below, in the context of the new 
criteria.      

Under Diagnostic Code 5293 (2001), the next higher 40 percent 
rating is assigned with evidence of severe intervertebral 
disc syndrome, with recurring attacks, and with intermittent 
relief.  The clinical records do not document impression of 
intervertebral disc syndrome, or symptoms associated with 
such syndrome deemed severe enough to cause recurrent attacks 
with only intermittent relief, although, based solely on 
subjective reports, pain in the neck and upper shoulder area 
is persistent, and the veteran has complained of spasms.    
 
While appeal was pending, VA spine disability rating criteria 
were amended.  In such a situation, the Board should first 
determine whether application of the revised criteria would 
result in impermissible retroactivity, and ensure that such 
application does not extinguish any rights or benefits the 
claimant had prior to the revision.  VAOPGCPREC 7-2003 (Nov. 
19, 2003).  If the revised criteria are more favorable to the 
claimant, implementation of such criteria cannot be any 
earlier than the effective date of revision, as a matter of 
law.  38 U.S.C.A. § 5110(g) (West 2002).  

The regulatory revision effective September 23, 2002 (67 Fed. 
Reg. 54,345-54,349 (2002)) affected Diagnostic Code 5293, 
provides for ratings between 10 and 60 percent based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  An "incapacitating episode" is defined 
as acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest and treatment ordered by a 
physician.  Id., Note (1).  As discussed elsewhere in this 
decision, the veteran has consistently complained of pain, 
but the clinical records dated within the time period 
pertinent to this appeal do not show incapacitating episodes 
consistent with the regulatory definition.

Effective September 26, 2003 (68 Fed. Reg. 51,454-51,458 
(2003)), spine disability rating criteria were revised again, 
and are as codified in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).  Other than in a case where intervertebral 
disc syndrome is involved, in which case clinical evidence of 
incapacitating episodes as a result of service-connected 
disability would be the key determinative factor (see current 
Diagnostic Code 5243), which are not shown here, the new 
criteria, in essence, evaluate spinal disability based on 
limitation of motion as measured in degrees in relation to 
normal range of motion for the spinal area affected 
(cervical, thoracolumbar), and as well, require evaluation 
based on neurological deficit associated with the spinal 
disability.

Plate V diagrams in 38 C.F.R. § 4.71a (2006) indicate that, 
for the cervical spine,  normal forward flexion/backward 
extension is from 0-45 degrees; right/left lateral flexion is 
from 0-45 degrees; and right left rotation is from 0-80 
degrees.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006), Note (2).  To warrant the next higher 30 percent 
rating based on limited motion, the criteria require forward 
flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  As stated 
earlier, there is no clinical evidence of ankylosed spine, 
and thus, a higher rating is not permissible on that basis, 
under the new criteria.  

A July 2001 examination report documents full range of 
motion, and the examiner said: "When his neck is manipulated 
through forward flexion, extension, lateral rotation 
bilaterally, [the veteran] has a full range of motion but he 
claims that he has significant pain throughout this 
manipulation."  A November 2000 VA clinical record notes 
that the veteran has "75%" motion in the neck, which, while 
not full, cannot be deemed limited motion to a "severe" 
degree, in the Board's opinion (see old Diagnostic Code 
5290).  A November 2000 examination report documents 30 
degrees of active flexion; 25 degrees of active extension; 
active right and left lateral flexion were to 10 and 30 
degrees, respectively; and active right and left rotation 
were to 70 and 40 degrees, respectively, all with pain and 
weakness.  Even private clinical records document normal 
range of motion in the neck area.  See, e.g., October 2000 
Fayetteville Community Hospital records.  Therefore, a higher 
rating is not permissible based on limited cervical spine 
motion under current criteria.  Also, based on such findings, 
the Board does not find adequate evidentiary basis to 
conclude that limitation of motion is "severe" consistent 
with old Diagnostic Code 5290.    

Also, the new spine disability rating criteria specify that 
any associated objective neurologic abnormalities including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately from orthopedic manifestations, under an 
appropriate Diagnostic Code.  38 C.F.R. § 4.71a (2006), Note 
(1).  While the veteran reported at times, and in particular, 
during the VA-ordered compensation and pension examinations, 
that he has neurological problems, to include bowel and 
bladder impairment, the clinical evidence as a whole does not 
support those reports.  Various private clinical records, and 
as well, VA clinical examination results, reflect negative 
neurological impairment associated with the service-connected 
disability, and negative findings were discussed to some 
extent above, with respect to the left arm disability.  
Therefore, a higher rating is not permissible based on 
neurological impairment associated with the service-connected 
spinal disability.  

As for degenerative or arthritis changes if the cervical 
spine, other than small disc protrusions at C-4/5 and C5/6, 
without evidence of cord impingement, and mild foraminal 
stenosis at C5/6 as documented in a September 2006 VA 
magnetic resonance imaging (MRI) report, radiology reports 
for the cervical spine dated within the last several years 
are either normal, or unremarkable.  The September 2006 MRI 
report also notes an impression of "No evidence [of] acute 
traumatic injury to the cervical spine," and X-ray results 
obtained merely months before (in April 2006), reflect an 
impression of normal cervical spine.  A July 2001 medical 
examination report also noted normal X-ray results for the 
shoulders.  The service-connected disability does not 
specifically include arthritic or degenerative changes.  The 
Board does not find basis to evaluate this claim separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
(degenerative and traumatic arthritis), or 5242 (2006).  To 
the extent some records reflect degenerative joint disease 
(see October 2000 private clinical record signed by Dr. 
Robertson), it is unclear on what diagnostic findings that 
determination was made.  Moreover, evaluation of arthritis, 
even if found to be clinically associated with the service-
connected disability, is essentially based on limitation of 
motion caused thereby.  Here, the veteran's disability has 
been rated on criteria that include those specific to 
limitation of motion.

Finally, given that the disability is rated, in part, on 
muscle injury criteria, the Board has considered the signs of 
muscle injury (discussed in connection with the left arm 
disability), and as well, other considerations, evidence of 
functional loss due to, e.g., pain on movement, weakness, 
lack of coordination, or excess fatigability, pursuant to 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A July 2001 examination report 
documents normal strength in the neck flexors and extensors, 
which disfavor a conclusion that the disability has resulted 
in loss of power, weakness, lack of coordination, and 
uncertainty of movement due to cervical strain.  It also is 
pertinent that a VA examiner said, in June 2001: "There was 
a great deal of difficulty for me to examine [the veteran's] 
upper extremities and neck.  Although [the veteran] seemed to 
be quite comfortable as we talked, when I went to examine his 
neck he went into severe cogwheel resistive type motions in 
all directions."  The examiner also noted, "[The veteran] 
has had a chronic neck strain at this time without objective 
findings."            

With lack of objective evidence supporting a higher 
evaluation based on limitation of motion, or on neurological 
deficit or arthritic changes associated with the cervical 
strain, or other clinical evidence of functional loss more 
significant than as discussed elsewhere in this decision, the 
Board does not find basis for a more favorable evaluation 
under the above-cited provisions.  As stated earlier, the 
veteran's complaints of chronic pain are noted, but the 
clinical findings as a whole do not adequately support a 
conclusion that the disability is manifested to the extent as 
alleged.    

Benign Esophageal Polyp

The disability is evaluated under 38 C.F.R. § 4.114 
(digestive system disabilities), Diagnostic Code 7344 (2006) 
(benign neoplasms, exclusive of skin growths).  That Code 
instructs that the disability be evaluated under an 
appropriate Code depending on the predominant disability or 
on specific residuals after treatment.  Consistent with that 
instruction, the Board considered the various Codes in 
38 C.F.R. § 4.114 (2006), and finds that Diagnostic Codes 
7203, 7204, and 7205 are those most appropriate to the 
evaluation of this claim.  

However, first, recent clinical evidence indicates that the 
veteran has a history of polyp.  See July 2001 VA examination 
report, wherein the clinician said that a polyp was noted 
based on endoscopy in 1999, but that no polyp was seen on a 
subsequent endoscopy in 2000.  

Moreover, even assuming that there is a polyp, there is no 
clinical, objective evidence that the service-connected 
disability itself causes esophageal stricture such that it 
impedes an essential function (ability to swallow food or 
ingest liquids), and thus, a compensable rating is not 
permissible under Diagnostic Code 7203.  Nor would Diagnostic 
Codes 7204 and 7205 support a compensable rating, as they 
evaluate, respectively, esophageal spasm (cardiospasm) and 
acquired diverticulum of esophagus; the record fails to show 
either.  Moreover, both Codes direct evaluation based on 
degree of obstruction or stricture, which as explained, also 
is not shown.  The Board also has considered Diagnostic Code 
7343, but that Code permits only one rating of 100 percent 
based on evidence of malignant neoplasms of the digestive 
system, exclusive of skin growths; here, the clinical records 
do not disclose a presently manifested polyp that is not 
benign.  

Gastrointestinal disability criteria were revised effective 
July 2, 2001.  66 Fed. Reg. 29,486-489 (May 31, 2001).  Old 
Diagnostic Code 7203, 7204, and 7205 are the same as those 
currently in effect.  As for Diagnostic Code 7343, it was 
revised (see Notes to old and new versions of this Code), but 
what both versions have in common are that they both evaluate 
malignant neoplasms.  Thus, old Diagnostic Code 7343, as with 
the new, cannot be the basis for a compensable rating.  As 
for old Diagnostic Code 7344, it directed that new growths, 
benign, on any specified part of the digestive system, 
exclusive of skin growths, be evaluated based on interference 
with digestion, using any applicable digestive analogy.  The 
clinical record does not demonstrate that the veteran has 
digestive problems associated with the history of benign 
polyp, precluding a compensable rating under that Code.  On 
this point, the Board has reviewed clinical evidence 
concerning the veteran's various problems affecting the 
digestive or gastrointestinal system, including intermittent 
reports of reflux problems, gastritis, and hemorrhoids, dated 
within the last several years.  The clinical evidence, 
however, does not associate these problems with the history 
of benign esophageal polyp itself.  Therefore, the Board does 
not evaluate this claim based on Diagnostic Codes 
corresponding to those problems, or under Diagnostic Code 
7344.      


Based on the foregoing, a compensable rating is not warranted 
for benign esophageal polyp, and there is no reasonable doubt 
for resolution.    

II.  TDIU

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2006).  Total disability is shown where the 
schedular rating is less than total, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there are two or more such disabilities, as 
is the case here, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If the schedular rating is less 
than 100 percent, employability must be determined without 
regard to the advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are level of education, employment 
history, and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

Service connection is in effect for residual myofasciitis of 
the left arm (20 percent rating in effect since July 22, 
1999), residual cervical strain with neuropathy (20 percent 
rating in effect since July 22, 1999), and residuals of 
benign esophageal polyp (noncompensable effective April 8, 
1986).  The combined disability rating is 40 percent 
effective July 22, 1999.  Thus, the veteran does not meet 
schedular TDIU requirements based on the three service-
connected disabilities.

Nonetheless, VA policy is that all veterans unable to secure 
and follow a substantially gainful occupation due to service-
connected disabilities shall be rated totally disabled, and 
extraschedular TDIU may be awarded.  38 C.F.R. § 4.16(b).  
This case does not warrant such consideration.  

The veteran has a high-school education.  Recent, and prior, 
TDIU application forms indicate that the veteran had worked 
for various employers, full-time (40 hours), or around 30 
hours weekly, although apparently not for a long duration 
with each employer, since the 1980s.  The veteran's own 
reports as to when he last had gainful employment are 
somewhat inconsistent, but as of 2000, when the last TDIU 
application was filed, the veteran said that he last worked 
in 1997, and that employment was as a laborer, for about six 
months.  The nature of his prior employment primarily was in 
the building or construction trade, to include carpentry and 
plumbing.  

In light of the above, the Board is mindful that, to the 
extent use of the left arm, even if it is non-dominant, is 
adversely affected due to the service-connected disability, 
along with cervical spine pain, could be problematic in terms 
of satisfactorily performing a job in the construction 
industry.  However, the Board also has explained above why 
ratings higher than 20 percent are not warranted for either 
the cervical or left arm disability, and why a compensable 
rating is not warranted for benign esophageal polyp.  Such a 
conclusion itself tends not to support extraschedular TDIU.  
Moreover, notations in multiple examination reports to the 
effect that clinical evidence does not adequately support the 
veteran's reports that he has problems performing even the 
most basic of functions (like dressing himself, showering) 
due to left extremity pain, further disfavor a conclusion 
that extraschedular TDIU is warranted.  Also on this point, a 
VA examiner said, in July 2001: "I am not sure how [the 
veteran] was able to perform construction work following his 
retirement from the military for two to three years, if he is 
as severely debilitated as he claims he is currently."  On 
the doctor's statement that the veteran had worked in 
construction for two to three years, based on the veteran's 
own reports as to prior employment history, employment in 
that industry apparently was for a longer period that that, 
which, when considered in the context of what the examiner 
said, is even less favorable to the veteran's claim.  Note 
that, during a July 2001 examination, the veteran said he had 
worked two to three years in construction "in 1980," but 
had to quit due to pain, but, in his TDIU applications, he 
listed additional employment in the late 1980s and in the 
late 1990s.       

In sum, the record does not demonstrate entitlement to 
schedular or extraschedular TDIU, and no clinician has opined 
that the service-connected disabilities alone render the 
veteran unemployable.  As the preponderance of the evidence 
is against the claim, there is no reasonable doubt to be 
resolved.  38 C.F.R. § 4.3 (2006).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that VA did not provide a complete, 
pre-AOJ decision notice complying with the above 
requirements.  However, compliant notice was given during the 
appeal, and the Board finds no material prejudice occurred 
due to a substantive notice defect, including timing of the 
notice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).  

A November 2005 letter listed the four issues on appeal, and 
explained that, if the veteran identifies the sources of 
evidence concerning his claims, then VA would assist him in 
securing the missing items from those sources, but that he 
ultimately is responsible for substantiating his claims with 
evidence not in federal custody.  The veteran was told that 
pertinent evidence would include medical records concerning 
the extent of disabilities at issue and layperson statements 
from individuals with personal knowledge of the severity of 
those disabilities.  He was told that he himself can submit 
any evidence or information he has if he believes it might be 
relevant to his appeal.  He also was told about what criteria 
govern schedular and extraschedular TDIU.  Moreover, the 
Supplemental Statements of the Case (SSOCs) cited 38 C.F.R. 
§ 3.159, from which the "fourth element" is derived.  The 
Statement of the Case (SOC) and SSOCs discussed criteria 
applicable to his claim and explained why those criteria are 
not met based on the evidence of record.  In addition, in 
November 2006, VA provided the veteran notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of what 
considerations govern the assignment of disability ratings 
and effective dates for degree of disability and service 
connection).  Even after the last SSOC was issued in November 
2006, neither the veteran, nor his representative, reported 
that additional, pertinent evidence exists and that the 
veteran requires more time to submit it, or that he needs VA 
assistance to secure it.  Under the circumstances, the Board 
fails to find prejudicial error based on a notice defect.   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, 
including multiple reports of VA-ordered medical 
examinations, and the veteran's statements.  In connection 
with this appeal, the veteran reported that he is receiving 
VA medical care, and the records of such care have been 
obtained and considered.  The veteran has not identified 
sources of non-VA medical evidence whose records are not 
already in the claims file.  Further on the duty to assist, 
the veteran was scheduled for a VA compensation and pension 
medical examination by a private doctor, at VA expense, in 
September 2004.  Despite notice, he reportedly failed to 
appear.  The notice of the examination schedule, sent some 
three weeks before the examination date, advised him that VA 
may decide his claim without benefit of current findings to 
be obtained during the examination.  He also was advised that 
he has an opportunity to reschedule the examination if he 
communicates the desire to do so, in advance.  There is no 
evidence of communication from him or his representative 
concerning a reason for failure to appear for the 
examination, or an attempt to reschedule it.  Therefore, the 
Board finds it appropriate to decide this claim based on the 
evidence of record, as discussed above.    


ORDER

Increased ratings for residuals of myofasciitis of the left 
arm and cervical strain, and a compensable rating for 
residuals of benign esophageal polyp are denied.

TDIU is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


